Carley, Judge.
Appellant-plaintiff sued to recover for injuries incurred when the vehicle he was driving was struck by a tractor-trailer driven by appellee-defendant. The jury returned a verdict in appellant’s favor in the amount of $5,000. The trial court, however, granted appellee’s motion for judgment notwithstanding the verdict and appellant appeals.
“ ‘ “[T]he motion for judgment n.o.v. may be granted only when, without weighing the credibility of the evidence, there can be but one reasonable conclusion as to the proper judgment. Where there is conflicting evidence, or there is insufficient evidence to make a ‘one-way’ verdict proper, judgment n.o.v. should not be awarded. In considering the motion, the court must view the evidence in the light most favorable to the party who secured the jury verdict.” . . .’ [Cit.]” Barylak v. Jordan, 156 Ga. App. 508, 509 (2) (274 SE2d 846) (1980).
The jury in the instant case was authorized to find that appellant, after switching on his turn signal and looking but seeing no traffic approaching from the rear, made a left turn. There was also evidence that, shortly before the collision, appellee was 500 feet behind appellant and that his tractor-trailer skidded 150 feet before hitting the left rear of appellant’s vehicle, which was by then almost off the roadway. From this evidence, the jury could have found that appellee was negligent, at least in failing to keep a proper lookout and in failing to keep his vehicle under control. Appellant’s testimony regarding the amount of medical expenses incurred as a result of the collision and the extent of his injuries authorized the award of $5,000 damages. See generally Yellow Cab Co. v. McCullers, 98 Ga. App. 601, 612 (10) (106 SE2d 535) (1958). Thus, the evidence in this case authorized the verdict in appellant’s favor and the trial court therefore erred in granting appellee’s motion for judgment notwithstanding the verdict. See generally Coates v. Mulji Motor Inn, 178 Ga. App. 208, 209 (2) (342 SE2d 488) (1986); Barylak v. Jordan, supra.

Judgment reversed.


McMurray, P. J., and Pope, J., concur.